Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.

 EPOCH INTERNATIONAL
 PARTNERS, LLP, a
 Limited Liability
 Partnership, organized under the
 laws of England and Wales

               Plaintiff.
 vs.

 BIGFOOT INC., a Florida
 Corporation; and CHRISTOPHER
 CLARKE, an individual;

             Defendant
 ________________________________/

                                       COMPLAINT

        Plaintiff Epoch International Partners, LLP (“Plaintiff”) sues Defendant Bigfoot Inc.

 (“Bigfoot”) and Defendant Chris Clarke (“Clarke”) (together, “Defendants”) and alleges:

                               NATURE OF THIS ACTION

        1.     Plaintiff paid Defendant Bigfoot $1,200,000.00 for Honeywell DC300 N95

 masks on July 31, 2020; Defendant accepted payment of the masks but never delivered the

 product, and refused to refund the money. Defendants then induced Plaintiff to sign a

 settlement agreement that they had no intention of fulfilling, harmed Plaintiff’s business

 reputation, and caused substantial monetary damage.

                                          PARTIES

        2.     Plaintiff Epoch International Partners, LLP is a company incorporated and

 registered in England, with its principal place of business in London, England.

                                              1
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 2 of 8




          3.    Defendant Bigfoot Inc. is a Florida corporation with its principal place of

 business in Broward County, Florida.

          4.    Defendant Chris Clarke is an individual who resides in Broward County,

 Florida, and is the President and Chief Executive Officer of Bigfoot Inc.

                               JURISDICTION AND VENUE

          5.    This Court has personal jurisdiction over Defendants pursuant to § 48.193,

 Florida Statutes, because Defendant Bigfoot Inc. is a Florida corporation and is engaged in

 substantial and not isolated activity in the state of Florida and Defendant Clarke resides,

 committed a tortious act, and otherwise conducts business in Florida.

          6.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1332(a)

 because this case is between citizens of different states and the matter in controversy exceeds

 the sum of $75,000, exclusive of interest and costs.

          7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a

 substantial part of the events or omissions giving rise to the claims herein occurred in this

 judicial district and/or because Defendants are subject to this Court’s personal jurisdiction.

                                FACTUAL ALLEGATIONS

          8.    Defendant Bigfoot is a self-proclaimed personal protective equipment

 distributorship that sells, amongst other things, Honeywell DC300 N95 NIOSH-certified face

 masks.

          9.    On or about July 31, 2020, Plaintiff agreed to purchase 500,000 Honeywell

 DC300 N95 masks (the “masks”) from Bigfoot for the purchase price of $1,200,000 (the

 “Purchase Price”).

          10.   Plaintiff paid Bigfoot the Purchase Price for the masks on July 31, 2020.
                                                2
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 3 of 8




          11.   However, despite accepting the $1,200,000, Bigfoot never delivered any of the

 masks.

          12.   After months of inquiries regarding Defendants’ failure to deliver the masks,

 Defendants agreed to refund to Plaintiff the entire Purchase Price of $1,200,000 in exchange

 for, inter alia, terminating Bigfoot’s obligations arising under the original sale transaction and

 mutual releases to be executed by the parties.

          13.   As an inducement to enter into this settlement agreement, Bigfoot, represented

 to Plaintiff that Bigfoot would have no problem promptly refunding the full amount of the

 Purchase Price because Bigfoot had more than $100,000,000.00 in its bank account. As

 further assurance of Defendants’ ability to refund Plaintiff’s money in full, Bigfoot showed

 Plaintiff a screenshot of a Capital One bank account purportedly belonging to Bigfoot Inc.

 with a balance of $108,659,023.08.




          14.   In reliance on Defendants’ representations regarding their ability to promptly
                                               3
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 4 of 8




 refund Plaintiff’s money in full, Plaintiff agreed to enter into a settlement agreement.

         15.      Accordingly, on March 11, 2021, the parties entered into the Settlement

 Agreement, a copy of which is attached hereto as Exhibit A (the “Settlement Agreement”).

         16.      The Settlement Agreement required payment of a full refund of $1,200,000 to

 Epoch no later than April 5, 2021.

         17.      Defendants did not make the required payment on April 5, 2021. To date,

 Defendants have not made any payment pursuant to the Settlement Agreement.

         18.      Plaintiff has hired the undersigned firm and is obligated to pay them reasonable

 attorneys’ fees.

         19.      All conditions precedent to the filing of this action have occurred, have been

 performed, or have otherwise been waived or excused.

                                             COUNT I

                                   BREACH OF CONTRACT
                                     (v. Defendant Bigfoot)

         20.      Plaintiffs reallege and incorporate all allegations in paragraphs 1 through 19 as

 if set forth fully herein.

         21.      Plaintiff and Defendant Bigfoot entered into a written Settlement Agreement,

 pursuant to which Bigfoot agreed to pay $1,200,000 to Plaintiff no later than April 5, 2021.

 (EXHIBIT A).

         22.      Defendant breached the Agreement by failing to make the required payment by

 April 5, 2021.

         23.      To date, Defendant has not paid the amount due under the Agreement.

         24.      As a result of Defendant’s breach, Plaintiff has suffered damages, including

                                                  4
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 5 of 8




 compensatory and consequential damages.

         WHEREFORE, Plaintiff demands judgment against Defendant Bigfoot Inc. for

 damages for breach of contract, costs, and such other relief that this Court deems just and

 proper.

                                            COUNT II

                     VIOLATION OF THE FLORIDA DECEPTIVE AND
                      UNFAIR TRADE PRACTICES ACT (“FDUTPA”)
                                (v. Defendant Bigfoot)

         25.     Plaintiffs reallege and incorporate all allegations in paragraphs 1 through 19 as

 if set forth fully herein.

         26.     Defendant Bigfoot is engaged in “trade or commerce” within the scope of

 FDUTPA.

         27.     FDUTPA expressly states that “unfair or deceptive acts or practices in the

 conduct of any trade or commerce are hereby declared unlawful.”

         28.     Defendant committed a deceptive act and/or unfair practice by inducing

 Plaintiff to entered into an agreement with Bigfoot for the purchase of 500,000 Honeywell

 DC300 N95 masks in exchange for immediate payment of $1,200,000; failing to provide any

 of the purchased masks and refusing to refund the Purchase Price; then inducing Plaintiff to

 enter into a settlement agreement to refund Plaintiff’s money based on false or misleading

 representations regarding Bigfoot’s ability to pay and without any intention of actually

 refunding Plaintiff’s money.

         29.     That deceptive act and/or unfair practice caused injury to Plaintiff, including

 actual damages, lost profits, loss of goodwill, lost business opportunities, lost customers, and

 damage to their business reputation.
                                                 5
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 6 of 8




         30.     Plaintiff has sustained actual damages as a result of Defendant’s deceptive act

 and/or unfair practice and are entitled to recover such damages pursuant to § 501.211(2),

 Florida Statutes.

         31.     Plaintiff is entitled to a declaration under § 501.211(1), Florida Statutes, that

 Defendant’s actions at issue herein violate the provisions of FDUTPA.

         32.     Plaintiff is entitled to recover its reasonable attorney’s fees and costs incurred

 in this action pursuant to §§ 501.2105(1) & 501.211(2), Florida Statutes.

         WHEREFORE Plaintiff demands judgment against Defendant Bigfoot Inc. for

 declaratory relief pursuant to § 501.211(1), Florida Statutes, and to recover their actual

 damages, prejudgment interest from the date of loss, post judgment interest, reasonable

 attorney’s fees and costs pursuant to §§ 501.2105(1) & 501.211(2), Florida Statutes, and such

 other relief as the Court deems just and proper.

                                            COUNT III

                                             FRAUD
                                 (v. Defendants Bigfoot and Clark)

         33.     Plaintiff realleges and incorporates all allegations in paragraphs 1 through 19

 as if set forth fully herein.

         34.     In or around March 2021, prior to entering into the Settlement Agreement,

 Defendant Clark represented to Plaintiff that Bigfoot would refund all of the Purchase Price

 for the masks to Plaintiff in settlement for its failure to delivery the masks. Defendants also

 represented that Bigfoot had more than $100,000,000 available in its bank account and would,

 therefore, be able to promptly refund all of the Purchase Price for the masks to Plaintiff.

 Defendants even showed Plaintiff a screenshot of the account balance to convince Plaintiff

                                                 6
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 7 of 8




 that Bigfoot had the funds to refund Plaintiff’s money. Moreover, on at least two occasions,

 it was represented that Clarke was in the process of wiring the funds to Epoch’s attorney’s

 IOLTA account.

        35.    Defendants’ representations were false because Defendants had no intention of

 refunding Plaintiff’s money.

        36.    Defendants’ representations were also material to Plaintiff’s decision to enter

 into a settlement agreement to resolve the parties’ dispute. Neither the Plaintiff nor any

 reasonable person would have entered into the Settlement Agreement knowing that

 Defendants had no intention to follow through on their agreement to refund the Plaintiff’s

 money.

        37.    When the Defendants told Plaintiff that Bigfoot had the present ability to repay

 all of Plaintiff’s money and provided Plaintiff with a screenshot of Bigfoot’s account balance,

 they did so with the intent to induce Plaintiff to enter into the Settlement Agreement, based

 the false impression that Defendant would have no difficulty in complying with an agreement

 to provide a refund based on its sizeable bank account. Subsequently, Defendant Clarke

 denied that Bigfoot had the money.

        38.    Plaintiff relied on Defendants’ representations and entered into the Settlement

 Agreement based on those representations. Plaintiff would not have entered into the

 Settlement Agreement if it had not heard Plaintiff’s misrepresentations.

        39.    As a result of the Plaintiff’s reliance on Defendants’ misrepresentations

 inducing Plaintiff to enter into the Settlement Agreement, Plaintiff was damaged.

        40.    The Defendants’ fraudulent conduct, inducing Plaintiff’s reliance, was the

 direct and proximate cause of Plaintiff’s loss.
                                                   7
Case 0:21-cv-60892-AHS Document 1 Entered on FLSD Docket 04/27/2021 Page 8 of 8




        WHEREFORE, Plaintiff demands judgment against Defendants Bigfoot Inc. and

 Chris Clarke for damages, including actual damages, lost profits, loss of goodwill, lost

 business opportunities, lost customers, and damage to their business reputation, in an amount

 to be determined at trial, costs, interest, and all other relief that the Court deems just and

 proper.

                                  DEMAND FOR JURY TRIAL

        Plaintiffs demand a trial by jury of all issues so triable.


 Respectfully submitted on April 27, 2021


 /s/     Kelsey K. Black
 Kelsey K. Black
 Florida Bar No. 078925
 Email: kelsey@kkbpa.com
 Cody Shilling
 Florida Bar No. 1010112
 Email: cs@kkbpa.com
 BLACK LAW PA
 1401 E. Broward Blvd. Suite 204
 Fort Lauderdale, FL 33301
 Tel: (954) 320-6220 / Fax: (954) 320-6005
 Counsel for Plaintiff




                                                 8
